 


114 HR 24 RH: Federal Reserve Transparency Act of 2015
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 536
114th CONGRESS 2d Session 
H. R. 24
[Report No. 114–692] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2015 
Mr. Massie (for himself, Mr. Amodei, Mrs. Black, Mr. Cole, Mr. Collins of New York, Mr. Cramer, Mr. Culberson, Mr. Denham, Mr. Duncan of South Carolina, Mr. Fleischmann, Mr. Fortenberry, Mr. Garrett, Mr. Gibson, Mr. Gohmert, Mr. Goodlatte, Mr. Gosar, Mr. Griffith, Mr. Guthrie, Mr. Huelskamp, Mr. Jones, Mr. Lance, Mr. McClintock, Mr. Mulvaney, Mr. Neugebauer, Mr. Nugent, Mr. Pearce, Mr. Posey, Mr. Roe of Tennessee, Mr. Rogers of Alabama, Mr. Rohrabacher, Mr. Sensenbrenner, Mr. Tipton, Mr. Weber of Texas, Mr. Westmoreland, Mr. Yoho, Mr. Collins of Georgia, Mr. Benishek, Mr. Meadows, Mr. Gene Green of Texas, Mr. Womack, Mrs. Ellmers, Mr. LoBiondo, Mr. DeSantis, Mr. Harper, Mr. Rothfus, Mr. Tiberi, Mr. Salmon, Mr. Palazzo, Mrs. Blackburn, Mr. LaMalfa, Mr. Burgess, Mr. Gibbs, Mr. Brooks of Alabama, Mr. Amash, Mr. Chabot, Mr. Thompson of Pennsylvania, Mr. Duncan of Tennessee, Mr. Boustany, Mr. Farenthold, Mr. Walberg, Mr. Jolly, Mr. Grayson, Mr. Clawson of Florida, and Mr. Blum) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 

July 14, 2016
Additional sponsors: Mr. Graves of Georgia, Mr. Latta, Mr. Smith of Texas, Mr. Emmer of Minnesota, Mr. Mooney of West Virginia, Mr. Ribble, Mr. Harris, Mr. Stutzman, Mr. Brat, Mr. Sanford, Mrs. Lummis, Mr. Cook, Mr. Heck of Nevada, Mr. Hurt of Virginia, Mr. Lipinski, Mr. Long, Mr. Pittenger, Mr. Smith of Nebraska, Mr. Hardy, Mr. Mullin, Mr. Frelinghuysen, Mr. Lucas, Mr. Webster of Florida, Mr. Woodall, Mr. Allen, Mr. Ratcliffe, Mr. DesJarlais, Mr. Carter of Georgia, Mr. Babin, Mr. Fleming, Mr. Forbes, Mr. McCaul, Mr. McKinley, Mr. Miller of Florida, Mrs. Miller of Michigan, Mr. Paulsen, Mrs. Walorski, Mr. Young of Indiana, Mr. Crawford, Mr. Yoder, Mr. Westerman, Mr. Jody B. Hice of Georgia, Mr. Holding, Mr. Hunter, Mr. Messer, Ms. Pingree, Mr. Poe of Texas, Mr. Polis, Mr. Pompeo, Mr. Stewart, Mr. Stivers, Mr. Visclosky, Mr. Whitfield, Mr. Young of Alaska, Ms. Foxx, Mr. Buck, Mr. Buchanan, Mr. Joyce, Mr. Marchant, Mr. Wenstrup, Mr. Shuster, Mr. Trott, Mr. Calvert, Mr. Johnson of Ohio, Mr. Rodney Davis of Illinois, Mr. Olson, Mr. Bishop of Michigan, Mr. DeFazio, Mr. Young of Iowa, Mr. Carter of Texas, Mr. Curbelo of Florida, Mr. Bridenstine, Mr. Coffman, Mr. Labrador, Mr. Loebsack, Ms. Ros-Lehtinen, Mr. Smith of New Jersey, Mr. Turner, Mr. Grothman, Mr. Hudson, Ms. Jenkins of Kansas, Mr. Jordan, Mr. Bost, Mr. Loudermilk, Mr. Newhouse, Mr. Gowdy, Mr. Lamborn, Mr. Zinke, Mr. Diaz-Balart, Mr. Murphy of Pennsylvania, Mr. Barletta, Mr. Fitzpatrick, Mr. Williams, Mr. King of Iowa, Mr. Barr, Mr. Barton, Mr. Wilson of South Carolina, Mr. Duffy, Mr. Conaway, Mr. Shimkus, Mr. Smith of Missouri, Mr. Flores, Mr. Walker, Mrs. Love, Mr. Rice of South Carolina, Mr. Scalise, Mr. Fincher, Mr. Franks of Arizona, Mr. Perry, Mr. Tom Price of Georgia, Mr. Rokita, Mr. Schweikert, Mr. Austin Scott of Georgia, Mr. Palmer, Mr. Renacci, Mr. Rouzer, Mr. Sam Johnson of Texas, Mr. Russell, Mr. Katko, Mr. Hurd of Texas, Mr. Wittman, Mr. Sessions, Mrs. Hartzler, Ms. Herrera Beutler, Mr. Mica, Mr. Guinta, Mrs. Noem, Mr. Kelly of Pennsylvania, Mr. Bishop of Utah, Mr. Bilirakis, Mr. LaHood, Mr. Chaffetz, Mr. Meehan, Mr. Kelly of Mississippi, Mr. Welch, Mr. Graves of Missouri, Mr. Jenkins of West Virginia, and Mr. Ruppersberger 


July 14, 2016
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on January 6, 2015
 
A BILL 
To require a full audit of the Board of Governors of the Federal Reserve System and the Federal reserve banks by the Comptroller General of the United States, and for other purposes. 
 

1.Short titleThis Act may be cited as the Federal Reserve Transparency Act of 2015.  2.Audit reform and transparency for the board of governors of the federal reserve system (a)In generalNotwithstanding section 714 of title 31, United States Code, or any other provision of law, the Comptroller General of the United States shall complete an audit of the Board of Governors of the Federal Reserve System and the Federal reserve banks under subsection (b) of such section 714 within 12 months after the date of the enactment of this Act.
(b)Report
(1)In generalNot later than 90 days after the audit required pursuant to subsection (a) is completed, the Comptroller General— (A)shall submit to Congress a report on such audit; and
(B)shall make such report available to the Speaker of the House, the majority and minority leaders of the House of Representatives, the majority and minority leaders of the Senate, the Chairman and Ranking Member of the committee and each subcommittee of jurisdiction in the House of Representatives and the Senate, and any other Member of Congress who requests the report. (2)ContentsThe report under paragraph (1) shall include a detailed description of the findings and conclusion of the Comptroller General with respect to the audit that is the subject of the report, together with such recommendations for legislative or administrative action as the Comptroller General may determine to be appropriate.
(c)Repeal of certain limitationsSubsection (b) of section 714 of title 31, United States Code, is amended by striking the second sentence. (d)Technical and conforming amendments (1)In generalSection 714 of title 31, United States Code, is amended—
(A)in subsection (d)(3), by striking or (f) each place such term appears; (B)in subsection (e), by striking the third undesignated paragraph of section 13 and inserting section 13(3); and
(C)by striking subsection (f). (2)Federal reserve actSubsection (s) (relating to Federal Reserve Transparency and Release of Information) of section 11 of the Federal Reserve Act (12 U.S.C. 248) is amended—
(A)in paragraph (4)(A), by striking has the same meaning as in section 714(f)(1)(A) of title 31, United States Code and inserting means a program or facility, including any special purpose vehicle or other entity established by or on behalf of the Board of Governors of the Federal Reserve System or a Federal reserve bank, authorized by the Board of Governors under section 13(3), that is not subject to audit under section 714(e) of title 31, United States Code; (B)in paragraph (6), by striking or in section 714(f)(3)(C) of title 31, United States Code, the information described in paragraph (1) and information concerning the transactions described in section 714(f) of such title, and inserting the information described in paragraph (1); and
(C)in paragraph (7), by striking and section 13(3)(C), section 714(f)(3)(C) of title 31, United States Code, and and inserting , section 13(3)(C), and.   July 14, 2016 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 